MANN, Judge
(dissenting).
While it is legally possible to retain, through an appropriately expressed intention, the character of a sewer line as personalty upon installing it in a dedicated street, the basic question is one of fact. That question has been determined adversely to the appellant on an ample record. In Mobilife the appellant “always intended to and [did] retain possession, ownership, and control of the pipes for all of the purposes for which they were manufactured, and for the purposes of repairing and replacing the same.” 167 So.2d at 337. They were thus held taxable as tangible personal property. Here the appellant has never contended that the property involved here was tangible personal property for tax purposes and has not paid taxes on it. One witness testified that the property could not be dug up without ruining it and requiring much replacement of turf and pavement. The trial judge heard all of this evidence and concluded that the property was not retained as personalty, and the record bears him out. We ought not disturb this finding.